DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application

This Office-Action acknowledges the Amendment filed on 2/18/2021 and is a response to said Amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al., US 20150265897 (Gordon) in view of Marty et al., US 20130095959 (Marty).
Regarding Claim 1. Gordon discloses a shooter localization system comprising: 

at least one ball whose position may be measured by a ball localization system (para 17, 42, 48); 
at least one goal (Fig 1, elem 1, para 38); 
at least one performance monitoring system fitted on said at least one goal that utilizes a sensor system to  measure interactions of said at least one ball and said at least one goal (Fig 1, Abstract, para 22, 39, 52. The figure depicts how a sensor system can be fitted on by the hoop for basketball wherein the sensor on the hoop detects when a shot is made. This is interpreted as a monitoring system fitted on at least one goal that utilizes a sensor system to  measure interactions of said at least one ball and said at least one goal because it determines when a ball goes through the hoop.); 
at least one ball localization system that measures the position of said at least one ball relative to the location of at least one of said at least one goal (para 17, 39-42, 48. The system can detect where the ball is relative to the hoop, such as when there is a goal or a miss or when a ball approaches the hoop.); 
a remote computational system that receives data from both said at least one performance monitoring system and said at least one ball localization system (Fig 1, elem 11, Abstract, para 45-50. A remote device can receive information related to when shots are made as well as when there are misses.); and 
a triggering event comprising a signal from said at least one performance monitoring system fitted on said at least one goal, wherein said triggering event indicates a time at which a ball/goal interaction, was detected (para 10, 40, 45, 49, 52. 
Gordon failed to disclose wherein said triggering event is used by said remote computational system to select the subset of said data collected from said at least one ball localization system Page 2 of 20Appln. No. 15/629,819Docket No. 16-310-2Office Action mailed October 15, 2019 that was obtained just prior to said triggering event and use said data subset for calculations.
	However, Marty discloses of system (Abstract) with a triggering event (para 58, 67, 86-87. The trigger event is viewed as a termination point in which the ball goes through the basketball hoop, Fig 1 elem 103.) wherein said triggering event is used by a remote computational system (Fig 3, elem 155, para 80, 107, 112-113, 141. A remote computational system is disclosed.) to select the subset of said data collected from said at least one ball localization system that was obtained just prior to said triggering event (Abstract, para 2-3, 9-11, 13, 50, 54. The system determines the relative location of the ball as it travels along a trajectory, wherein the ball’s relative location over such a trajectory can be acquired via sensor after it leaves the players hand but prior to it going through the basketball hoop.) and use said data subset for calculations (para 105. Distinguishing location in which the location can be calculated wherein the player associated with the shot location can also be determined.) because it can be used to evaluate basketball trajectories of a player’s shots (Abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art to incorporate Marty’s teachings with Gordon because it can be used to evaluate basketball trajectories of a player’s shots as taught by Marty. 


Gordon and Marty discloses the shooter localization system according to claim 1, Marty further discloses wherein said calculations include the location of one of said shooters just prior to releasing one of said balls for a shot (para 50, 105. Since the calculation can determine where the shot originates, this means the calculations can be used to determine the player associated with the location in which such a show was made prior to the release of the ball for a shot.).

Regarding Claim 3. 
Gordon and Marty discloses the shooter localization system according to claim 1, Marty further discloses wherein said calculations include the trajectory of one of said balls proximate one of said goals (Fig 1, elem 102. Para 50, 54, 58-59, 61).

Regarding Claim 7. 
Gordon and Marty disclose the shooter localization system according to claim 1, Marty further discloses wherein said subset of said data comprises 3D locations that closely fit a ballistic curve (Fig 1, elem 102, para 54. Fig 3. The ball’s trajectory is over a 3D space which means its locations about its trajectory would also be via 3D. The trajectory is also in a parabolic shape which is interpreted as a ballistic curve.).

Regarding Claim 9. Gordon discloses a method for determining the position of at least one shooter on a court, wherein the method comprises: 

c. using a triggering event comprising a signal from at least one performance monitoring system fitted on said goal that utilizes a sensor system to measure interactions of said at least one ball and said goal, wherein said triggering eventOffice Action mailed October 15, 2019 indicates a time at which a ball/goal interaction was detected (para 10, 40, 45, 49, 52.).
Gordon failed to disclose measuring a sequential series of locations of one of said at least one ball by said ball localization system whose measured location just prior to said triggering event is proximate said goal; calculating the coordinates of a first location from said series of locations; assigning a position of said at least one shooter based on said coordinates.
	However, Marty discloses of system (Abstract) with a triggering event (para 58, 67, 86-87. The trigger event is viewed as a termination point in which the ball goes through the basketball hoop, Fig 1 elem 103.) wherein said triggering event is used by a remote computational system (Fig 3, elem 155, para 80, 107, 112-113, 141. A remote computational system is disclosed.) to select the subset of said data collected from said at least one ball localization system that was obtained just prior to said triggering event (Abstract, para 2-3, 9-11, 13, 50, 54. The system determines the relative of the ball as it travels along a trajectory, wherein the ball’s relative location over such a trajectory can be acquired via sensor after it leaves the players hand but prior to it going through the basketball hoop.) and use said data subset for calculations (para 105. Distinguishing location in which the location can be calculated wherein the player associated with the 
	Therefore, it would have been obvious to one of ordinary skill in the art to incorporate Marty’s teachings with Gordon because it can be used to evaluate basketball trajectories of a player’s shots as taught by Marty. 
	In this case, the combination of Gordon and Marty is interpreted as teaching a sequential series of locations of one of said balls by said ball localization system whose measured location just prior to said triggering event is proximate said goal (Marty: para 58); calculating the coordinates of a first location from said series of locations (Fig 3, the system determines the coordinates of trajectory of the ball as it travels through the air which means it can calculate the location from where the ball was launched.); and assigning a position of said at least one shooter based on said coordinates (para 105).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al., US 20150265897 (Gordon) and Marty et al., US 20130095959 (Marty) and in further view of Ianni et al., US 20170128814 (Ianni) and Washburn, US 20170065863 (Washburn).
Regarding Claim 4. 
Gordon and Marty discloses the shooter localization system according to claim 1, but failed to disclose wherein each of said at least one ball has a unique identifying mark on an exterior that allows said at least one shooter to identify said at least one ball and that may be associated with a unique identification code that may be transmitted to said at least one ball localization system.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Ianni’s teachings with Gordon and Marty because not only would it determine if a ball results in a goal or not, but it could also determine if the ball is in a player’s possession as taught by Ianni.
	Furthermore, Washburn discloses that when there are a plurality of balls being used, each of the balls must be uniquely identifiable and visually distinct from each other ball. This may be accomplished in any suitable manner. For example, each ball may be colored differently from each other ball. In another configuration, each of the balls may be decorated with a design that is different from the design of each other ball, such as being decorated with alphanumeric text that is different from the alphanumeric text of each other ball (para 32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Washburn’s teachings with Gordon and Marty and Ianni because in cases where a plurality of balls are used, it is necessary to have them be visually distinct form one another as taught by Washburn.

Regarding Claim 5.
Gordon and Marty and Ianni and Washburn disclose the shooter localization system according to claim 4, Washburn further discloses wherein said unique identifying mark is a color (para 32).

Regarding Claim 6.
Gordon and Marty and Ianni and Washburn disclose the shooter localization system according to claim 4, Washburn further discloses wherein said unique identifying mark is one or more alphanumeric characters (para 32).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al., US 20150265897 (Gordon) and Marty et al., US 20130095959 (Marty) as applied to Claim 1, and in further view of Marty et al., US 20140301598 (Marty 2)
Regarding Claim 8. 
Gordon and Marty disclose the shooter localization system according to claim 1, but failed to disclose wherein said subset of said data comprises locations whose projection onto a horizontal plane closely fit a straight line and whose velocity is relatively constant.
	However, Marty 2 discloses that when it comes to shooting basketballs which moves in a parabolic manner (Fig 7. Para 56, 108), the horizontal plane of the basketball would be moving at a constant velocity (para 115) wherein the vertical plane would not since gravity acts upon it (para 116).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that since Marty teaches monitoring the parabolic trajectory of a basketball, the horizontal plane would be relatively constant as taught by Marty 2.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al., US 20150265897 (Gordon) and Marty et al., US 20130095959 (Marty) and in further view of Ianni et al., US 20170128814 (Ianni)
Regarding Claim 10.Gordon and Marty disclose the method in claim 9, but failed to disclose wherein said assigned position of said at least one shooter is used to calculate goal and miss statistics from multiple shots at said assigned position
	However, Ianni discloses of a ball localization system for determining locations of balls on the field as well as player locations in order to determine if a ball is in a player’s possession at such locations (Abstract, para 32, 43-44. In this case, when a player is in possession of a ball, the determination of the location of the ball that is associated with the player is interpreted as the assigned passion of the shooter) wherein the positions of the players are taken into consideration in order to calculate goal and miss statistics from multiple shots at said assigned position (para 48, 66).
.	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Ianni’s teachings with Gordon and Marty because not only would it determine if a ball results in a goal or not, but it could also determine if the ball is in a player’s possession as taught by Ianni.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ianni et al., US 20170128814 (Ianni) in view of of Washburn, US 20170065863 (Washburn) and Gordon et al., US 20150265897 (Gordon) and Marty et al., US 20130095959 (Marty) 
Regarding Claim 11.

a. associating each of said plurality of players to one of a plurality of balls (Fig 1a. para 30,32)that has both an electronic identity readable by a ball localization system (para 32, 34)
Page 5 of 20Appln. No. 15/629,819Docket No. 16-310-2b. measuring both a location and an identity of each of said plurality of balls using a ball localization system (para 32, 34); 
c. exclusively using each of said balls by said associated player throughout a practice session (para 32, 34); and 
d. assigning a position for each of said plurality of players from calculations based on said measured associated ball locations and identities (para 32, 34).
lanni failed to disclose a human-readable identity on the exterior of the ball. 
However, Washburn discloses that when there are a plurality of balls being used, each of the balls must be uniquely identifiable and visually distinct from each other ball. This may be accomplished in any suitable manner. For example, each ball may be colored differently from each other ball. In another configuration, each of the balls may be decorated with a design that is different from the design of each other ball, such as being decorated with alphanumeric text that is different from the alphanumeric text of each other ball (para 32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Washburn’s teachings with lanni because in cases where a plurality of balls are used, it is necessary to have them be visually distinct form one another as taught by Washburn.

However, Gordon teaches of a ball monitoring system that teaches a triggering event comprising a signal from at least one performance monitoring system fitted on said goal that utilizes a sensor system to measure interactions of said at least one ball and said goal, wherein said triggering event indicates the time at which a ball interaction, goal or miss was detected (Fig 1, Abstract, para 10, 39-40, 45, 49, 52) because such a monitoring system can help improve player skills and allow players, coaches and third parties to review performance at a later time (para 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Gordon’s teachings with Ianni because such a monitoring system can help improve player skills and allow players, coaches and third parties to review performance at a later time as taught by Gordon.
Ianni and Gordon failed to teach f. measuring a sequential series of locations of one of said plurality of balls by said ball localization system whose measured location just prior to said triggering event is proximate said goal; g. determining the identity of one of said balls whose measured location just prior to said triggering event is proximate said goal; h. calculating the coordinates of a first location from said series of locations; and i. calculating a position of said each associated player based on said coordinates.

	Therefore, it would have been obvious to one of ordinary skill in the art to incorporate Marty’s teachings with Ianni because it can be used to evaluate basketball trajectories of a player’s shots as taught by Marty. 
	In this case, the combination of Iannis and Gordon and Marty is interpreted as teaching a sequential series of locations of one of said balls by said ball localization system whose measured location just prior to said triggering event is proximate said goal (Marty: para 58); determining the identity of one of said balls by said ball localization system whose measured location just prior to said triggering event is proximate said goal (para 105. Marty teaches determining the shot location which would be associated with the shooter shooting from that shot location.); calculating the .
	
Response to Arguments

Applicant's arguments filed 2/18/2021 have been fully considered but they are not persuasive. Applicant states:
“The combination of Gordon and Marty fails to teach or suggest a shooter localization system comprising at least one shooter on a court; at least one ball whose position may be measured by a ball localization system; at least one goal; at least one performance monitoring system fitted on said at least one goal that utilizes a sensor system to measure interactions of said at least one ball and said at least one goal; at least one ball localization system that measures the position of said at least one ball relative to the location of at least one of said at least one goal; a remote computational system that receives data from both said at least one performance monitoring system and said at least one ball localization system; and a triggering event comprising a signal from said at least one performance monitoring system fitted on said at least one goal, wherein said triggering event indicates a time at which a ball/goal interaction, was detected; wherein said triggering event is used by said remote computational system to select the subset of said data collected from said at least one ball localization system that was obtained just prior to said triggering event and use said data subset for calculations, as 
	The Examiner disagrees. Gordon does specifically disclose of a monitoring system that can be fitted on at least one goal (Fig 1) such as a basketball hoop (Fig 1, elem 1) in which a sensors are utilized for measuring interactions with a ball and the hoop such as detecting when it goes through the hoop (para 38-42). With regard to the sensors are for detecting when a ball passes through a goal but does not otherwise measure the position of the ball by a ball localization system, the Examiner disagrees because Gordon teaches the system determining the location of the ball when it goes through the hoop when shots are made (para 10) and when it doesn’t go through the hoop when shots are missed (para 10). It should also be noted that Gordon discloses in paragraphs 41-42 that a ball approach sensor can be used to determine whether a ball is approaching the rim prior to any potential contact. This can also be interpreted as teaching of a ball localization system for teaching the location of a the ball regardless if shorts are made/missed.

“Neither Gordon nor Marty disclose a ball that has a unique identifying mark on its exterior and a unique identification code that may be transmitted to the ball localization system in order to correlate a ball with a player. Claim 9 also requires a unique human-readable identifying mark on each ball. The Office Action cites Ianni et al. as being able to identify which ball was in possession by which player; however, Ianni et al. does this by an additional set of UWB radio electronic tags carried on a player's person so that the player's position may be measured and correlated with a ball's position (which also 
	The claimed invention does not rely on position to correlate ball with player. In addition, there are no human-readable identification marks on the ball described by Ianni. Unlike the present invention, Ianni has no need for a human-readable ball as a player has no active role in associating a ball with a player. The Office Action then turns to Washburn for human-readable identifying marks on balls. Washburn is not in the field of automated tracking of game play and there is no discussion of the identifying marks being used to correlate a player with electronically measured data.”. 
The Examiner disagrees and believes the combination of Ianni and Washburn teaches such a concept. In this case, as mentioned in the rejection of Claim 4, whereas Ianni discloses of determining the location of a ball on a field in which a ball is associated with unique identification, Ianni failed to disclose wherein the unique identifications can be found on the exterior of a ball. However, this is where Washburn comes in as Washburn teaches that balls can have unique identifications located on the exterior of the ball such as having different colors or have different designs or having alphanumeric text on them. In this case, the combination of Ianni and Washburn when combined with Gordon and Marty is interpreted as reading on the claimed limitation. With regard to the applicant’s argument that Claim 9 also requires a unique human-readable identifying mark on each ball, there is no such disclosure in Claim 9. While the applicant’s argument that Washburn is not in the field of automated tracking of game play and there is no discussion of the identifying marks being used to correlate a player 

“There is no teaching or suggestion to combine the Ianni electronic tags with the Washburn colored balls or decorated balls, since there is no evidence of predictability or probable reasons to combine the two distinctly different technologies. The combination of Ianni and Washburn is the result of merely finding the claimed elements by picking and choosing the elements without a reasonable teaching or suggestion to combine them.”
	The Examiner disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, since both Ianni and Washburn are analogous to one another, what with them being directed towards keeping track of a sports ball’s location, it would be obvious to one of ordinary skill in the art that the incorporation of Washburn along with Ianni would provide an improvement to Gordon as it provides another level of ease .


Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dong, US 20150057775: System and method for capturing and using move data.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003.  The examiner can normally be reached on M-F: 11-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        

                                                                                                                                                                                                       /TRAMAR HARPER/Primary Examiner, Art Unit 3715